Value Line U.S. Government Securities Fund, Inc. (Ticker Symbol: VALBX) P R O S P E C T U S J A N U A R Y2 ,2 0 1 2 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus, and any representation to the contrary is a criminal offense. T A B L EO FC O N T E N T S Fund Summary Investment objectives Page 2 Fees and expenses Page 2 Principal investment strategies of the Fund Page 3 Principal risks of investing in the Fund Page 3 Fund performance Page 5 Management Page 6 Purchase and sale of Fund shares Page 6 Tax information Page 7 Payments to broker-dealers and other financial intermediaries Page 7 How the Fund is Managed Investment objectives Page 8 Principal investment strategies Page 8 Non-principal investment strategies Page 8 The securities in which the Fund principally invests Page 9 The principal risks of investing in the Fund Page 9 Who Manages the Fund Investment Adviser Page 11 Management fees Page 11 Portfolio management Page 11 About Your Account How to buy shares Page 12 How to sell shares Page 15 Frequent purchases and redemptions of Fund shares Page 18 Special services Page 19 Dividends, distributions and taxes Page 20 Financial Highlights Financial Highlights Page 22 For more information Page 23 FU N DS U M M A R Y Investment objectives The Fund’s primary investment objective is to seek maximum income without undue risk to principal. Capital preservation and possible capital appreciation are secondary objectives. Fees and expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. There are no shareholder fees (fees paid directly from your investment). Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % Distribution and Service (12b-1) Fees % Other Expenses % Total Annual Fund Operating Expenses % Less 12b-1 Fee Waiver* -0.25
